UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         12/17/19
 ANDREA TANTAROS,

                                  Petitioner,
                                                              19-cv-7131 (ALC)
                      -against-
                                                              OPINION & ORDER
 FOX NEWS CHANNEL, LLC, ET AL.,

                                  Respondents.

ANDREW L. CARTER, JR., United States District Judge:

       Petitioner Andrea Tantaros commenced a state action against Respondents Fox News,

LLC, The Estate of Roger Ailes, William Shine, Irena Briganti, Suzanne Scott, and Dianne Brandi,

asking for a temporary restraining order, a preliminary and permanent injunction, and declaratory

relief. Andrea Tantaros v. Fox News Channel, LLC., The Estate of Roger Ailes, William Shine,

Suzanne Scott, Dianne Brandi, and Irena Briganti, Index No. 156936/2019 (N.Y. Sup. Ct., Count

of New York, July 15, 2019). Respondents removed this action to federal court pursuant to 28

U.S.C. § 1441. Petitioner filed a motion to remand to state court. For the reasons set forth below,

Petitioner's motion to remand is hereby DENIED.

                                         INTRODUCTION

       Petitioner alleges serious, troubling claims of sexual harassment, retaliation, and hostile

workplace while employed at the Fox News Channel. Federal courts have jurisdiction over civil

actions brought in state court if federal law created the cause of action asserted, or if state-law

claims necessarily depend on the resolution of a substantial question of federal law. Here,

Petitioner's state action necessarily raises a disputed and substantial federal issue: whether a New

York State law prohibiting mandatory arbitration clauses for sexual harassment claims is
